Title: Thomas Boylston Adams to John Adams, 9 June 1793
From: Adams, Thomas Boylston
To: Adams, John


Dear sir,
Philadelphia 9th: June 1793—
I have procured the Warrant from the Treasury for the payment of D 1250. and taken two Orders on the Branch Bank at Boston in the name of my Brother. One for Dls800. & the other for Dls1,190, which will be paid him on demand, on your behalf. The surplus I have reserved for the following purposes. Viz For five months Board Dls66. 50Cts; One hundred Dls sent to my Brother Charles; For two Quarters Store Rent Dls 36. For nine Doz of Porter Dls 16. For myself Dls 41— 50Cts— Or, to state it in a more Mercantile way—



Dlls
Cts


To Charles at NYork
100



For five months Board for myself
66
50


For two quarters Store Rent for the furniture
36



For Nine Doz of Porter
16



For myself
41
50



Dls 260
        "  0



I have inclosed the Orders to my Brother John; he will be upon the Spot, and can transmit the money to you at Quincy without delay; As they are drawn in favor of my Brother, no Indorsment will be necessary on your part. My good Quaker Landlady is upon the point of giving up house keeping, which has obliged me to seek another residence— I have found one at another Quaker house, but at a higher price than before— They demand at the rate of seventy five pounds Pr Ann. and I was under the necessity of closing with the terms, as I could hear of no place equally reasonable— The situation is much preferable to that which I left, & my accomodations are better; but I did not make the exchange from choice. The name of the Family is (Staal) they bear a very respectable character, and are to appearance civil folks—
I must apologize for troubling you with my personal concerns— I hope my next letter may contain more interesting matter.
Presenting my best love to all friends / I subscribe / your affectionate son
Thomas B Adams
